This appeal is from a final decree dismissing a bill in the nature of a bill of review for laches, the order of dismissal being placed squarely on that ground.
The bill is sufficient for equitable relief if the allegations are proven; it also shows that there has been no change in the status of the parties or the rem; nor are there any intervening equities. The true test of laches is whether or nor the delay has resulted in injury, embarassment or disadvantage to any person, particularly the defendant.
There being a complete absence of the showing of any such test here, the judgment so reversed on authority of Lightsey v. Lightsey, 150 Fla. 664, 8 So. 2d 399; Tampa Water Works Company v. Wood, 104 Fla. 306, 139 So. 800, and similar cases.
Reversed with directions to reinstate the bill and proceed accordingly.
BUFORD, C. J., TERRELL, CHAPMAN and SEBRING, JJ., concur.